UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2016 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number: 000-54277 BANJO & MATILDA, INC. (Exact name of registrant as specified in its charter) Nevada 27-1519178 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 1221 2nd Street #300
